DETAILED ACTION

Response to Amendment
Claims 2-12, 16, 17, and 19-22 are currently pending.  Claims 1, 13-15, and 18 are cancelled.  New claims 21 and 22 have been added.  The amended claims do not overcome the previously stated 103 rejection.  Therefore, upon further consideration, claims 2-12, 16, 17, and 19-22 are rejected under the following 112 and 103 rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21 was filed after the mailing date of the Non-Final Rejection on 10/9/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With regards to claim 21, the limitation “wherein a porosity of the multilayer electrochemically varies in a direction parallel to the substrate” is not supported by the specification.  The specification discloses that “a multilayer active material coating includes inner and outer amorphous silicon layer.  The inner layer has a lower porosity than an outer layer” (See para. [0063] of US PGPUB).  Nothing in the specification states that the direction is parallel to the substrate.  
With regards to claim 22, the limitation “wherein a porosity of the coating varies in a direction parallel to the substrate” is not supported by the specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 2-12, 16, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuse (JP 2008-305781) in view of Thomas-Alyea et al (US 2012/0328942).
	Regarding claims 2-4, 9-12, 16, 19, and 20, Fuse discloses a nonaqueous electrolyte battery (electrochemical cell) comprising: an anode (first electrode); a positive electrode (second electrode); and an electrolyte providing ionic communication between the anode and the positive electrode; wherein the anode comprises a charge collector “3” (substrate / conductive layer) for conducting electrical current between an anode active material and a battery terminal; a conductive fiber-like substance “2” (a plurality of nanostructures) attached / rooted to the charge collector, wherein conductive fiber-like substance comprises Cu3Si (copper silicide); and a multilayer coating of active material “1” (electrochemically active layer) that inherently follows the contours of the conductive fiber-like substance, wherein the coating of active material comprises a first layer (electrochemically active inner layer) coating the charge collector and a second layer (electrochemically active outer layer) coating the first layer, wherein the first layer is disposed between the charge collector and the second layer (para. [0074],[0096],[0113],[0114],[0143],[0169],[0202] and Fig. 1(a)-(d)).
	However, Fuse does not expressly teach an electrochemically active inner layer having a first porosity and an electrochemically active outer layer having a second porosity different from the first porosity (claims 2 and 12); wherein the electrochemically active inner layer and the electrochemically active outer layer have different compositions (claims 9); wherein the electrochemically active inner layer and the 
	Thomas-Alyea et al teaches the concept of forming an electrode layer with a porosity gradient comprising a region “130” (electrochemically active inner layer) and a region “150” (electrochemically active outer layer); wherein the region “130” has a lower porosity than the region “150”; wherein in some embodiments, the gradient is a particle composition gradient, or particle morphology gradient; wherein in some embodiments, the electrode is a negative electrode comprising an active material such as lithiated tin,  lithiated silicon, or carbonaceous materials (para. [0097],[0125],[0145]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fuse anode to include an electrochemically active inner layer having a first porosity and an electrochemically active outer layer having a second porosity different from the first porosity; wherein the electrochemically active inner layer and the electrochemically active outer layer have different compositions; wherein the electrochemically active inner layer and the electrochemically active outer layer have different morphologies; wherein the inner layer has a lower porosity than the outer layer in order to provide a more uniform intercalation/de-intercalation reaction rate, thus improving the ion transport (para. [0125]).
Regarding claim 5, Fuse also discloses a conductive fiber-like substance such as NiSi (para. [0102]).
Regarding claims 6 and 7, Fuse also discloses an active material such as amorphous silicon (para. [0143]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Fuse/Thomas-Alyea anode to include electrochemically active inner layer and electrochemically active outer layer having different hydrogen concentrations in order to improve the rate capability and cycle life of the battery (para. [0119]).

Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive. 
The Applicant argues that “Unlike Fuse, Thomas-Alvea does not use nanostructures coated with a thin film of active material in its electrode. Rather, it uses a binder containing active material particles on a current collector. It characterizes the particulate electrode by 1) a bulk porosity, which refers to the porosity between particles and 2) a particle internal porosity, which refers to the porosity within a particle.  The electrode in Thomas-Alvea has a primary gradient of a particle property - such as particle size gradient, particle size distribution gradient, particle morphology gradient, particle internal porosity gradient, and particle volumetric charge transfer resistance gradient.  Notably, bulk porosity cannot be the primary gradient.  If the electrode includes a bulk porosity gradient, it is only as “a secondary gradient imposed over the primary gradient.”  The primary gradient provides mechanical robustness at the front of the electrode during electrochemical cycling to mitigate the mechanical instability of the higher porosity region.  In this manner, a trade-off between parameters affecting cycle life and power is managed.  The gradient in the electrode of Thomas-Alvea goes from the separator to the current collector, as illustrated at 110 in Fig. 1, below. As described in Thomas-Alvea, “the flux of ions” is highest at the positions of the electrode close to the separator,” therefore, higher porosity at the separator improves the ion transport and the reaction rate.  In addition to a binder, Thomas-Alvea incorporates a conductive additive in its electrode.  In the instant case, Applicant respectfully submits that one having ordinary skill in the art would have understood the teachings in Thomas-Alvea to be specific to the particle + binder electrodes of that reference and would not have viewed them as relevant to the thin film active material electrodes of Fuse”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Even though Thomas-Alvea does not use nanostructures coated with a thin film of active material in its electrode, one of ordinary skill in the art would have recognized that the teachings of Thomas-Alvea is still applicable to the Fuse battery based upon the similarities between the two batteries.  Specifically, Thomas-Alvea teaches the concept of forming an electrode with a graded porosity, wherein the porosity is higher at the separator-side of the electrode and lower at the current-collector side.  This teaching 
The Applicant further argues that “First, there is no teaching or suggestion in Fuse that the thin film active material layers of Fuse suffer from poor ion transport and the resulting non-uniform reaction rate in Thomas-Alvea. The ion transport dynamics in a binder + particle electrode may be significantly different from those in a thin film. For example, Thomas-Alvea uses a binder to connect particles as well as conductive additive.  While a binder can provide mechanical connection between adjoining active particles and the conductive additives can improve electronic conductivity, the presence of these components increases tortuosity of the electrode layer, which hinders lithium ion transport. Fuse, which does not use a binder or a conductive additive, would not be expected to have the ion transport issues associated with the electrodes of Thomas-Alvea.  Second, Applicant respectfully submits that even if the thin film active material layers of Fuse did have the same ion transport issues as in Thomas-Alvea, there would not be a reasonable expectation of success in improving the device in the same way. As noted above, the electrodes of Thomas-Alvea require a primary gradient of a particle property. Such a primary gradient cannot be implemented in Fuse. For example, there is no manner to include a “particle size gradient” in Fuse, which does not disclose discrete particles that can be made larger or smaller.  Nor could one implement a bulk porosity in the same manner as in Thomas-Alvea. As described in Thomas-Alvea, the bulk porosity refers to the spacing of particles. As Fuse does not disclose discrete particles, there would be no manner in which one could introduce porosity in the same way”.  
In response, the Office takes the position that issue of poor ion transport is well known in the lithium ion battery art and even if Fuse does not specifically teach poor ion transport, one of ordinary skill in the art would have recognized that this issue can still be associated with the Fuse battery and would at least try to improve the cycle characteristics of the Fuse battery based upon the teachings of Thomas-Alvea.  Although the Applicant points out differences between Fuse thin film active material layers and the Thomas-Alvea active material layer comprising discrete particles, there is no factual evidence to show why the teachings of Fuse and Thomas-Alvea are not 
The Applicant further argues that “without being able to introduce a primary gradient, one of skill in the art would not have a reasonable expectation of success. Thomas-Alvea emphasizes that the primary gradient cannot be bulk porosity and that if a bulk porosity gradient exists, it must be accompanied by a primary gradient of a particle property. As discussed above, the primary gradient provides mechanical robustness and mitigates instability introduced by higher porosity. Without an ability to mitigate any instability introduced by the porosity, one of skill in the art would not have a reasonable expectation of success”.
In response, the Office disagree that one of skill in the art would not have a reasonable expectation of success based upon the teachings of Thomas-Alvea.  As described in para. [0118]-[0122] of Thomas-Alvea, a secondary gradient such as bulk porosity would also provide improved rate capability and cycle life of batteries.  Therefore, the advantages described by Thomas-Alvea are not limited to the primary gradient of the particle property.      
it is unclear how one would apply a porosity gradient from a 2-D electrode of Thomas-Alvea to a 3-D electrode of Fuse. As described above, Thomas-Alvea discloses that the “electrode layer has a porosity gradient from higher porosity at separator 190 to lower porosity at current collector 105.” This is consistent with the unidirectional ion transport from the separator 190 to the current collector 105. In Fuse, however, ion transport may proceed in multiple directions: both down toward the current collector 3 (z-direction) and toward the conductive fibers 2 (x-direction and y-direction). It is not clear how one of skill in the art would modify Fuse to accomplish the porosity gradient in Thomas-Alvea.  Applicant notes in this regard that the proposed modification presented at page 6 and 7 of the Office Action of “conductive fibers coated with an inner active material layer and outer active material layer that conform to the fibers and provides a porosity gradient that goes from higher porosity at the separator to lower porosity at the current collector” does not appear to fall within the scope of the claim.  Referring to the annotated Fig. 1(a) of Fuse, a gradient from the separator to the current collector is shown. However, such a gradient would not appear to result in an “electrochemically active outer layer having a second porosity different from the [porosity of an electrochemically active inner layer] wherein for each nanostructure, the electrochemically active inner layer is disposed between the nanostructure and the electrochemically active outer layer.” Rather, the bottom portion of the conductive fibers near the current collector 3 would be less porous and the top portion of the conductive fibers near the separator would be more conductive”.
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729